SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1382
KA 13-00583
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MICHAEL ROLLINS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered March 15, 2013. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of a weapon in the second degree and criminal possession of a
controlled substance in the seventh degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Supreme Court, Erie County, for
further proceedings in accordance with the following Memorandum:
Defendant appeals from a judgment convicting him upon his plea of
guilty of criminal possession of a controlled substance in the seventh
degree (Penal Law § 220.03) and criminal possession of a weapon in the
second degree (§ 265.03 [3]). Defendant’s sole contention on appeal
is that Supreme Court erred in refusing to suppress physical evidence
seized by the police and statements he made to them. The evidence at
the suppression hearing established that, on March 21, 2012, City of
Buffalo police officers responded to a report of gambling by a group
of men in the road near 58 Wick Street. As officers approached the
group, one officer observed defendant drop some dice on the ground and
walk away from the group and onto a nearby porch. The other men
remained standing near some money and open alcohol containers. The
observing officer ordered defendant off the porch, and placed him
under arrest for possession of a gambling device (§ 225.30 [a] [2])
and disorderly conduct (§ 240.20 [5]). During a search of defendant’s
person, the officer discovered a loaded gun in defendant’s jeans
pocket, and defendant told the officer that he had been “[s]hooting
dice for drinks.” A second officer searched defendant and discovered
crack cocaine in his shirt pocket. Defendant later told officers that
he had obtained the gun from his cousin and thought it was “fake.”
The court determined that the officer had probable cause to arrest
defendant for “gambling” and therefore refused to suppress the gun,
the cocaine and defendant’s statement. That was error.
                                 -2-                          1382
                                                         KA 13-00583

     A police officer may arrest a person without a warrant where the
officer has probable cause to believe that such person has committed
or is presently committing an offense (see CPL 140.10; see also People
v Maldonado, 86 NY2d 631, 635; People v Hicks, 68 NY2d 234, 238;
People v Bigelow, 66 NY2d 417, 423). However, where an officer lacks
probable cause to arrest the person, any evidence obtained as a result
thereof must be suppressed (see People v Johnson, 66 NY2d 398, 407-
408; People v Ayers, 85 AD3d 1583, 1584-1585, lv denied 18 NY3d 922).

     A person commits the crime of possession of a gambling device
“when, with knowledge of the character thereof, he . . . possesses . .
. [a] gambling device, believing that the same is to be used in the
advancement of unlawful gambling activity” (Penal Law § 225.30 [a]
[2]). A person “[a]dvance[s] gambling activity” when he, “acting
other than as a player, . . . engages in conduct which materially aids
any form of gambling activity” (§ 225.00 [4]). Thus, “a person who
engages in any form of gambling solely as a contestant or bettor,”
i.e., a player, is excluded from criminal culpability (§ 225.00 [3];
see Matter of Victor M., 9 NY3d 84, 87).

     Here, there was no evidence before the suppression court that
defendant was anything more than a contestant or player in a game of
dice (see Penal Law §§ 225.00, 225.30 [a] [2]; Victor M., 9 NY3d at
87). The observing officer did not see defendant holding money,
exchanging money with the other men in the group, or even rolling the
dice (cf. People v Wilder, 38 AD3d 263, 263, lv denied 8 NY3d 951;
Matter of Curtis H., 216 AD2d 173, 174). Therefore, contrary to the
determination of the suppression court, the officer did not have
“knowledge of facts and circumstances ‘sufficient to support a
reasonable belief’ ” that defendant was using the dice in the
advancement of a gambling activity (Maldonado, 86 NY2d at 635; see §§
225.00 [3], [4]; 225.30 [a] [2]).

     As an alternative ground for affirmance, the People contend that
the observing officer had probable cause to arrest defendant for
loitering for the purpose of gambling (Penal Law § 240.35 [2]). “It
is well settled than an appellate court may not uphold a police action
on a theory not argued before the suppression court” (People v Lloyd,
167 AD2d 856, 856; see People v Dodt, 61 NY2d 408, 415-416). Here,
the People argued before the suppression court that the officer had
probable cause to arrest defendant for possession of a gambling
device, disorderly conduct, and possession of an open container of
alcohol on a public street. Thus, the People’s loitering contention
is not properly before us (see Dodt, 61 NY2d at 415-416; Lloyd, 167
AD2d at 856-857).

     We note, however, that the suppression court failed to rule on
the People’s contentions concerning disorderly conduct and possession
of an open container of alcohol, despite testimony at the suppression
hearing supporting those theories of arrest. We therefore hold the
case, reserve decision, and remit the matter to Supreme Court to rule
on those issues “based upon the evidence presented at the suppression
hearing” (People v Jones, 39 AD3d 1169, 1172; see CPL 470.15 [1];
People v LaFontaine, 92 NY2d 470, 474-475, rearg denied 93 NY2d 849).
                               -3-                 1382
                                              KA 13-00583




Entered:   February 13, 2015         Frances E. Cafarell
                                     Clerk of the Court